Citation Nr: 0317793	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for obsessive 
compulsive disorder.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


REMAND

On May 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  Recently, in light of the 
Federal Circuit Court's decision and other policy 
considerations, the Department of Veterans Affairs (VA) 
determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development will be conducted at the regional office (RO) 
level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and obtain the veteran's 
service personnel records.  The desired 
records relate to active duty performed 
in the Army during the period of  
November 1966 to November 1968.  If no 
such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  In a statement dated in June 
1998, he reported one stressor involved 
being fired at while on a barge, which 
occurred in May 1967.  On this statement, 
he indicated that there were other 
stressors, but that his therapist thought 
that this was the one that was giving him 
problems.  Please ask that he identify 
any additional stressors encountered in 
service, and provide specific information 
(date of occurrence, location, etc.) as 
to each such stressor.

3.  Please ask the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressor(s).  
Provide USASCRUR with a description of 
the alleged stressor(s).  This includes 
the stressor identified on his statement 
dated in June 1998, as well as any 
additional stressors which he may 
identify pursuant to the above request.  
The stressor identified in his June 1998 
statement is as follows: he was 
reportedly on the deck of a fuel barge, 
when a sniper started firing at them.  He 
ran into the engine room, leaving his 
rifle outside.  The incident occurred 
when he had been in Vietnam for a short 
while; he estimates that it was around 
May 1967.  At the time of the incident, 
he was assigned to the 267th 
Transportation Detachment, and was 
staying and working with the 512th 
Quarter Master Company.  He was in the 
POL Barge Platoon.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment, as well as the June 1998 
and any subsequent statements identifying 
his stressor(s).

4.  Contact the veteran and ask whether 
there are any additional pertinent 
medical records which he wishes to submit 
or have VA assistance in obtaining.  If 
there are pertinent private medical 
records which he wants VA to obtain, 
obtain any necessary release form(s) from 
him, and take the appropriate steps to 
obtain the records.  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he/she is able to 
submit them.  Allow an appropriate period 
of time within which to respond.  Also, 
ask the veteran whether there are any 
additional pertinent VA records for the 
period from January 2001 to the present.  
If so, ask the veteran to identify the VA 
medical facility(ies) where he has 
received such treatment, and take the 
necessary steps to obtain such records.

5.  Once all evidence pursuant to the 
above has been gathered, determine what 
questions should be asked of the VA 
psychiatric examiner as to the issues of 
service connection for PTSD and obsessive 
compulsive disorder (or whether an 
examination is necessary).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


